Mr. Justice Robb
delivered the opinion of the Court:
The defendants have never questioned the form of this proceeding, and, of course, it is too late to do so now. Mrs. TIine having a life interest in said fund, the son a vested remainder, “subject to open and let in testator’s brothers and sisters and to be devested upon the death of Robert E. Hiñe and remarriage of the life tenant” (United States use of Hine v. Morse, 218 U. S. 504, 54 L. ed. 1127, 31 Sup. Ct. Rep. 37), they were proper parties to act for all interests in the suit for the recovery of the fund, since “parties are sufficiently made when the holder of the first vested estate of inheritance is reached and included.” Story, Eq. PI. sec. 145. When, therefore, the- jury determined that no agreement for the retention of *379the fund existed between Mrs. Hine and Waggaman, plaintiff's were entitled to a verdict for the entire fund, with interest thereon from the day of its conversion. Such was the theory of the declaration, for it is therein averred that the defendants “have not paid, nor has either of them paid, the said sum or any part thereof into registry of the said court, or to any officer of the said court, or to any other person authorized to receive the same.” Had the verdict and judgment been in that form, there -would have been no room for the complaint which the defendants now make, to the effect that the contingent interests remain outstanding. The.case, however, was submitted to the jury upon a different theory, and with the acquiescence of the defendants. There was competent evidence before the jury on the question of the present worth of Mrs. Hino’s interest and the remainder interest of her son, and, because the jury in its computation evidently considered the interest of the contingent remaindermen negligible, we do not think the defendants may now complain. Evidently they acquiesced in the theory upon which the case was submitted to the jury, in the hope that they ■would thereby escape payment of a part of the fund. The verdict of the jury being in the aggregate no greater than their legal liability, they cannot now be permitted to raise any question as to the contingent remaindermen. They took their chances, and must abide the result.
It is immaterial that interest was figured on two sums aggregating the amount of the fund, since the recovery should have been for that fund, with interest. Nor does it now concern the defendants that the life tenant has been given too much and the remainderman too little, or vice versa.
The point is made in the defendants’ brief that a bar appears on the record to the entry of judgment in favor of Mrs. Hine. Without going into details, it is sufficient to say that it is contended that on the pleadings Mrs. Hine was estopped to deny said alleged arrangement between her and Waggaman. No such contention has heretofore been made, and it is now too late, after this issue of fact was submitted to and determined by the jury, to raise the question.
The judgment is affirmed, with costs. Affirmed.